Smith, J. (concurring). I concur in the opinion in this case, because the widow is seeking to enforce the will and has not, at any time, attempted to elect to take under the statute, and not under the will. Here an estate worth possibly a quarter1 of a million dollars and wholly a new acquisition has been disposed of by a will which gave the widow — an old woman — “sufficient to live on in comfort so that she would not have to work any more or be worried with looking after a lot of property.” The lawmakers have wisely taken into account the emotions and considerations which influence and sway human conduct and have given the wife the absolute right to elect to take under the husband’s will or to take under the statute, as if there were no will. And, in order that opportunity for deliberate reflection may be afforded she is given eighteen months after the death of her husband within which to decide. Section 2715 Kirby’s Digest. Mrs. Stuart sat by the bedside of her husband and watched his life flow away. It was her chief concern to do what she could to assuage the expiring agony of him who had been her companion for forty-eight years, and the law imposed on her no duty to remonstrate with her dying husband that she was not being given by the will what would otherwise be her share. The husband can not, by will, create a trust which disposes of property which, without the will, would go to the wife, and thereby deprive her of her rights under the law. It is immaterial, therefore, that she did not protest to her husband that he was depriving her of the interest in his estate which the law would have given her in the absence of the will. It would have been equally immaterial if, instead of remaining silent, she had spoken and had given her assent to the disposition of the estate then proposed. Her right of election is absolute and can not be defeated by any act of hers before the will becomes effective as such by the death of her husband. No doubt the trust could be enforced pro tanto even though there had been an election; but these questions passed out of the case when the right of election expired, and as that right no longer exists, I concur in the opinion and judgment of the court.